                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                            4:16CR3001

     vs.
                                                          ORDER

ALEX LARSEN
                 Defendant.



IT IS ORDERED:

1)   Defendant’s motion to review detention, (Filing No. 84), is granted.

2)   Defendant shall comply with all terms and conditions of supervised release
     which were imposed at sentencing except as follows:

           The defendant shall be released to reside at Campus for
           Hope/Centerpointe in Omaha, Nebraska and participate in that
           facility’s substance abuse treatment program. The defendant
           shall fully comply with the requirements of defendant’s
           treatment plan and all rules of the Campus for
           Hope/Centerpointe facility. If the defendant is discharged from
           the facility for any reason whatsoever, or leaves the premises
           of the facility without authorization, Defendant shall promptly
           report to the supervising officer or to any law enforcement
           officer. In addition, irrespective of whether Defendant self-
           reports upon discharge or leaving the facility, the United
           States Marshal, and/or any law enforcement officer is hereby
           authorized and ordered to take the defendant into custody and
           detain the defendant pending a prompt hearing before the
           court.

3)   The defendant shall arrive at Campus for Hope/Centerpointe by 10:00 a.m.
     on November 21, 2019. Defense counsel shall communicate with the
     Marshal to arrange for Defendant’s release to the Federal Public
     Defenders Office for transport to Campus for Hope/Centerpointe in
     Omaha, Nebraska.
4)   At the time of defendant’s release to treatment, the U.S. Marshal’s office
     shall provide the defendant with a 30-day supply of any currently
     prescribed medication.

     Dated this 14th day of November, 2019.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
